Allowable Subject Matter
Claims 1-15 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Hassani discloses a vehicle controlling apparatus for controlling a vehicle having a display (abstract), comprising: 
5a communication unit configured to communicate with the display (figure 5 reference display controller 120 connected with vehicle data bus 512 and display 112); and 
a processor (figure 5 reference processor 514) configured to: 
set at least one region among an entire region of the display as a display region, based on a sight line range changed according to a position of a passenger in the vehicle, the passenger is a first passenger (figure 2A reference operator (driver) 106 with gaze 205 and passenger 108 with gaze 206 utilized to determine which display 202, 203, or 204 is being viewed as described in column 6 lines 15-48), and 
control the communication unit so that visual information is displayed on the 10display region (column 7 lines 45-67 describes the display controller 120 to present operator interfaces and passenger interfaces 208, 210, 212, 214, 216, 218 via displays 202, 203, 204 based upon the operator (driver) and passenger’s respective gazes as depicted in figures 2A-2B),
wherein the processor is further configured to:
set a first display region corresponding to the first passenger (column 7 lines 45-67 describes the display controller 120 to present operator/first passenger 106 interfaces 208, 212, 216 via displays 202, 203, 204 based upon operator (driver/first passenger) 106 gaze 205. Figure 2A depicts interface 212 set on a region of display 203 based upon first passenger 106 gaze 205.), and a second display 20region corresponding to the second passenger Figure 2B depicts interface 214 set on a region of display 203 based upon second passenger 108 gaze 206. Please note the display region of the first passenger 106 and second passenger 108 are depicted to overlap on display 203 because each display 202, 203, and 204 are described in column 43-65 as polarized displays capable of simultaneously presenting interfaces viewable form a first relative angle by the passenger 106 positioned at the driver seat and a second relative angle by the passenger 108 positioned at the passenger seat.),
select, from among screens displayed on the first display region and based on the processor detecting that the second passenger views the first display region (figures 2A-2B reference both first passenger/driver 106 and second passenger 108 both gazing at first display region 203 (also considered second display region 203)), a screen displayed on the first display region according to a sight lint line of the second passenger (figure 2B reference a screen/interface 214 displayed on the first display region 203 according to sight line/gaze 206 of second passenger 108).
However, Hassani does not specifically disclose based on the sight line of the second passenger moving toward the first display region, change the sight line range and set the first and second display regions to overlap with each other, and move the selected screen displayed on the first display region to the overlapped region. It is noted Hassani discloses polarized displayed allowing constant overlapping between display regions for the first and second passengers. However, at no point are the selected screens moved “to overlap with each other” since they are always overlapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622